Manning, C. J.
We have not passed upon the rehearing. That is what we were prepared to do, but were prevented from doing by the luches of the appellee, the party cast here. The decree was rendered by our predecessors, and to them was presented a petition for rehearing, which contained a statement that the applicant would apply for time to present authorities and argument in support of it. At this juncture the personnel of this court was changed.
No application to us was made as was indicated would be made for time to present authorities.
Notwithstanding, we permitted two months to pass without action. Then a general order was made, permitting litigants to supply the *65absence of transcripts in certain modes pointed out with precision in the order, and a special order was made in this case, giving twenty daj7s in which to file the argument and authorities. This was done by us because of the disturbed condition of political affairs, and the anomalous situation of some of the transcripts filed in this court. Thus nearty three months — quite three months — from the rendition of the decree passed before we gave effect to the prayer of the appellee that the matter should be disposed of.
The applicant in his brief, as in his petition, assumed that we have refused a rehearing. We carefully avoided making any order which would imply that we approved the doctrine enunciated by our predecessors in their decree. We did not refuse a rehearing, but simply dismissed the application for failure to comply with the rules, and the articles of the Code of Practice governing such cases, and we shall not now disturb that order.